Monell, J. (dissenting).—I
entirely agree with my brethren that the “ notice” required by the act under which this suit is brought is for -the purpose of apprising the owner of the particular violation complained óf. Any other construction of the act would do injustice to the intention of the Legislature. A person charged with an infringement of this law has a right, before he shall be subjected to its penalties, to have his attention called to the violation, that he may remove it, and save the penalty.
The 27th section of the act requires that all dwelling-houses that shall be occupied by or built to contain “ eight or more families,” &c., shall have placed therein a practical fire-proof fire-escape, that shall be approved, &c.
The 37th section provides that any person who shall violate any of the provisions of the act, or fail to comply therewith, shall forfeit and pay the sum of fifty dollars for each violation, provided that in all cases of violation that shall be in existence at the time the act took effect no penalty shall attach “ until after notice of ten days shall be given, requiring the removal of such violation.”
The 39th section prescribes the mode of serving the notice, and provides that it “ shall contain a description of the building, premises, or property upomwhich such violation shall have been put, or may exist.”
The notice served in this case required the owner to remove the following-named violation of the law (referring to the act by its title and date of passage), to wit: A six-story dwelling-house, located, &c., “ occupied by or built to contain eight or more families above the first story, and not provided with a practical fire-proof fire-escape.”
Every man must be taken to be cognizant of the law (ignorando, jwris non excusat), and therefore the defendant is presumed to have known that every dwelling-house which had been erected in the city of New York prior to the passage of the act referred, to, and which was built to contain eight or *410more families, must be provided with a practical fire-proof fire-escape. Hé knew that the law required that his dwelling-house must be so provided, and that for every day it was left unprovided he was guilty of a violation of the law.
Although the penalty does not attach, or rather is not recoverable, until after ten days’ notice of the violation and a neglect to remove it, still the violation was complete, immediately on the passage of the law, and except for the ten days’ notice the defendant would have been immediately liable.
The defendant knowing the law, and that his dwelling-house must, to comply with the law, be provided with a fire-escape, omits to provide one, and thus violates the law. The penalty, however, does not immediately attach. The law requires that he shall be apprised of the violation, and shall have time given him to remove it.
The notice in this case required the removal of a violation of the law; and it is said the particular violation was not pointed out, so that the defendant was not apprised of what it consisted. Let us see. He knew what the law required in respect to his building, namely, to have a fire-escape placed therein. He was furnished with a description of his building, its location, and such facts as brought it within the provisions of the act requiring him to provide a fire-escape, and was told that his building was not provided with a fire-escape. How the violation consisted in the buildi/ng not being provided with a fire-escape; not in the defendant’s not providing it. The absence of this protection to human life was the infringement; not any act of the defendant. Hence it was only necessary that wherein the building was deficient, should be pointed out, and that the defendant should know what he must do or promise to remove the violation.
I think it cannot be pretended that the notice in this case did not disUnotly point to the deficiency in the defendant’s building, which constituted the alleged violation. It did so, in so many words—A six story dwelling-house, “ and not provided with a pracUoal fire-proof fire-escape.”
It would be difficult to find language more appropriate or significant to discuss the particular violation.
It was said that the 27th section required other things beside a fire-escape, and that as the penalty might attach equally to them, more particularity was required. I do not see this. The *411owner must have notice of that which constitutes the violation, and that is all. If the building is deficient of a “ proper scuttle or other opening leading to the roof,” the owner must have notice of this deficiency. If the “rooms on each floor do not connect by doors from front to rear,” he must be apprised of this. If a “ fire-escape” is not provided, he must have notice of that.
The learned justice, who decided the demurrer at the special term, was of opinion that the 27th section designates two kinds of violations—one arising from an omission to have certain things in buildings built to contain a certain number of families (by which, I understand him, buildings thereafter built); and the other from allowing any building destitute of those contrivances to be occupied by more than a certain number of families. The former violation he thinks can be terminated by supplying the deficiencies; the latter by removing some of the families.
I do not see that this construction can affect the question of actual violation: it is the violation, not how it may be removed that is at issue here; but I cannot yield to the soundness of such construction.
I think the plain language as well as the manifest intention of the Legislature, was to place all buildings Imilt to contain, &c., whether before or after the passage of the law, within the requirements of the law. The words, “ or built to contain,” do not refer exclusively to subsequent erections, but to all buildings which had been built to contain, &c. Thus “ all dwelling-houses already erected (or that may hereafter be built), that now are (or may be) more than forty feet high, that shall be occupied by or built to contain,” &c.
The construction of the learned justice would entirely defeat the objects of the law in respect to every building erected before the passage of the act. For they might be and continue deficient of all that is required by the 27th section, and yet if occupied by one family less than “ eight,” there would be no violation, and the seven families would be wholly deprived of the security and protection which the law has so benignly provided.
Perhaps the words, “ occupied by or” are superfluous, and “built to contain” would have been sufficient; yet it seems to *412me that the Legislature meant not to make a distinction between past and future erections (except in the single matter of notice), but to require those things to be done where the building was occupied by “ eight” families, or built to contain that number of families. Had they intended otherwise, they would have used the conjunction “ and,” and not the disjunction “ or.”
The plain sense of this statute is, that a certain description of buildings shall contain designated contrivances, designed for the security of the lives of the occupants, and that the omission to provide such contrivances shall subject the owner to a penalty, after he has been notified.
The sole question, therefore, in this case is, was the defendant notified of the alleged violation ?
I cannot persuade myself that the defendant, when he read this notice, knowing that the law required that his house mlist contain a fire-escape, did not fully understand that the violation referred to in the beginning of the notice, was the omission (either of himself or of his predecessor) to provide a fire-escape for his house. It informed him that his house was not provided with such contrivance, and he T&new that this was a violation of the law. He was required to remove “ a violation,” which violation consisted in a building not provided with a practical fire-escape; and although more numerous and perhaps more apt words might have been used, they would, in my judgment, have failed to have been more significant of what constituted the alleged violation.
I can see no force in the suggestion, that the notice required the removal of the house. It cannot, by any interpretation I can give it, bear such construction. The house was not the offender, but the owner who had neglected to place in it what the law required should be placed in it. He might remove the house and thus remove the “ violation,” or he might put in a fire-escape. The question is not how he might remove the violation (which, perhaps, he may have done in a variety of ways), but whether he had notice of what violation he was required to remove.
In short, the defendant had notice to remove a “violation” of a provision of law; that such violation was, to wit, “ a house not provided with a fire-escape.” He knew this was a violation of the law, and he could not have understood that the *413notice meant any thing else. In the language of Judge Denio, in Fire Department a. Buffum, “ I am unable to see that it was possible for the defendant to be misled.”
I am of opinion that the learned judge erred in sustaining the demurrer, and that the j udgment dismissing the complaint should be reversed.
Order affirmed.